 


109 HR 5040 IH: Death Penalty Reform Act of 2006
U.S. House of Representatives
2006-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5040 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2006 
Mr. Gohmert introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To modify the law with respect to the death penalty, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Death Penalty Reform Act of 2006. 
2.Amendments relating to title 28Chapter 153 of title 28, United States Code, is amended— 
(1)in section 2254(h) by striking section 408 of the Controlled Substances Act and inserting section 3599 of title 18; and 
(2)in section 2255 by striking section 408 of the Controlled Substances Act and inserting section 3599 of title 18. 
3.Amendments relating to section 3592 of title 18Section 3592 of title 18, United States Code, is amended— 
(1)in subsection (a), by inserting for which notice has been provided after factor; 
(2)in subsection (c)(1)— 
(A)by inserting section 241 (conspiracy against rights), section 245 (federally protected activities), section 247 (interference with religious exercise) after section 37 (violence at international airports),; and 
(B)by inserting section 1512 (tampering with a witness, victim, or an informant), section 1513 (retaliating against a witness, victim, or an informant), after section 1203 (hostage taking),; 
(3)in subsection (c)(2)— 
(A)by striking For any offense, other than an offense for which a sentence of death is sought on the basis of section 924(c), the and inserting The; and 
(B)by striking previously and inserting , in a prior adjudication,; 
(4)in subsection (c)(8)— 
(A)by striking or; and 
(B)by inserting or in order to retain illegal possession before of anything; 
(5)in subsection (c)(12), by striking had previously each place that term appears and inserting has previously; and 
(6)in subsection (c), by inserting after paragraph (16) the following: 
 
(17)Obstruction of justiceThe defendant engaged in any conduct resulting in the death of another person in order to obstruct the investigation or prosecution of any offense.. 
4.Amendments relating to section 3593 of title 18Section 3593 of title 18, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking , a reasonable time before the trial or before acceptance by the court of a plea of guilty,; 
(B)by inserting after paragraph (2) the following: 
 
The notice must be filed a reasonable time before trial or before acceptance by the court of a plea of guilty. The court shall, where necessary to ensure adequate preparation time for the defense, grant a reasonable continuance of the trial. If the government has not filed a notice of intent to seek the death penalty or informed the court that a notice of intent to seek the death penalty will not be filed, the court shall not accept a plea of guilty to an offense described in section 3591 without the concurrence of the government.; and 
(C)by inserting before the last sentence the following: The government may also provide notice under this subsection of any factor concerning the state of mind, intent or other culpability of the defendant in committing the offense.; 
(2) in subsection (b), by inserting at the end of paragraph (3) the following: 
 
The court shall not dismiss alternate jurors impaneled during the guilt phase unless for good cause as to individual alternates or upon a finding, under this subsection, that the sentencing hearing will be heard by the court alone. The court shall retain such alternate jurors to hear the sentencing trial until the completion of the hearing. If at any time, whether before or after the final submission of the sentencing case to the jury, a sitting juror dies or becomes ill, or upon other good cause shown to the court is found to be unable to perform his or her duty in a timely manner, or if a juror requests a discharge and good cause appears therefor, the court shall order the juror to be discharged and draw the name of an alternate, who shall then take a place in the jury box, and be subject to the same rules and regulations as though the alternate juror had been selected as one of the original jurors. If deliberations have begun when the substitution is made, the court shall instruct the newly constituted jury to recommence deliberations as if none had previously taken place. The panel, in all other respects, shall be considered unaltered by the substitution of a duly seated alternate.; 
(3)in subsection (c) — 
(A)in the fourth sentence, by inserting for which notice has been provided under subsection (b) before the period; 
(B)in the fifth sentence, by inserting , including information pertaining to unadjudicated conduct before the period; 
(C)by inserting after the eighth sentence the following: The government shall be permitted to cross-examine the defendant regarding any statements or testimony by the defendant to the sentencing jury.; 
(D)by inserting after the fourth sentence the following: If the defendant has raised the issue of mental retardation as required under subsection (b), the defendant may introduce information relevant to mental retardation.; and 
(E)by inserting at the end the following: The defendant shall have the burden of proving mental retardation by the preponderance of the information.; 
(4)in subsection (d)— 
(A)in the second sentence by inserting determine the truth of the allegations in the notice filed under subsection (a) of this section regarding any mental state set forth in section 3591(a), and after It shall; 
(B)by inserting after the second sentence the following: In any case in which the defendant has raised the issue of mental retardation as required under subsection (b), the jury, or if there is no jury, the court, shall determine the issue of mental retardation only if any aggravating factor set forth in section 3592 is found to exist. Such determination shall occur prior to the consideration of any mitigating factor.; and 
(C)by inserting at the end the following: If the jury, or if there is no jury, the court, determines that the defendant is mentally retarded, the court shall sentence the defendant to life imprisonment without the possibility of release, or some other lesser sentence authorized by law.; 
(5)in subsection (e)— 
(A)by inserting before the last sentence the following: In assessing the appropriateness of a sentence of death, the jury, or if there is no jury, the court must base the decision on the facts of the offense and the aggravating and mitigating factors and avoid any influence of sympathy, sentiment, passion, prejudice, or other arbitrary factor when imposing sentence.; and 
(B)by striking , to life imprisonment and all that follows through lesser sentence and inserting or to life imprisonment without possibility of release.  
(6)by redesignating subsections (b) through (f) as subsections (c) through (g); and 
(7)by adding after subsection (a) the following: 
 
(b)Notice by the defendant 
(1)If, as required under subsection (a), the government has filed notice seeking a sentence of death, the defendant shall, a reasonable time before the trial, sign and file with the court, and serve on the attorney for the government, notice setting forth the mitigating factor or factors that the defendant proposes to prove mitigate against imposition of a sentence of death. In any case in which the defendant intends to raise the issue of mental retardation as precluding a sentence of death, the defendant shall, a reasonable time before trial, sign and file with the court, and serve on the attorney for the government, notice of such intent. 
(2)When a defendant makes a claim of mental retardation or intends to rely on evidence of mental impairment, or other mental defect or disease as a mitigating factor under this section, the government shall have the right to an independent mental health examination of the defendant. A mental health examination ordered under this subsection shall be conducted by a licensed or certified psychiatrist, psychologist, neurologist, psychopharmacologist, or other allied mental health professional. If the court finds it appropriate, more than one such professional shall perform the examination. To facilitate the examination, the court may commit the person to be examined for a reasonable period, but not to exceed 30 days, to the custody of the Attorney General for placement in a suitable facility. Unless impracticable, the psychiatric or psychological examination shall be conducted in a suitable facility reasonably close to the court. The director of the facility may apply for a reasonable extension, but not to exceed 15 days upon a showing of good cause that the additional time is necessary to observe and evaluate the defendant. 
(3)Following the filing of a defendant's notice under this subsection, the court shall, where necessary to ensure adequate preparation time for the government, grant a reasonable continuance of the trial. 
(4)For purposes of this section, a defendant is mentally retarded if, since some point in time prior to age 18, he or she has continuously had an intelligence quotient of 70 or lower and, as a result of that significantly subaverage mental functioning, has since that point in time continuously had a diminished capacity to understand and process information, abstract from mistakes and learn from experience, engage in logical reasoning, control impulses, and understand others’ reactions.. 
5.Amendments relating to section 3594 of title 18 Section 3594 of title 18, United States Code, is amended— 
(1)in the first sentence— 
(A)by striking 3593(e) and inserting 3593(f); and 
(B)by striking or life imprisonment without possibility of release; 
(2)in the second sentence— 
(A)by striking any lesser sentence that is authorized by law and inserting life imprisonment without the possibility of release; and 
(B)by inserting as limited by section 3593(f) before the period. 
6.Amendments relating to sections 3595, 3596, and 3597 of title 18 
(a)Section 3596Section 3596 of title 18, United States Code, is amended— 
(1)in subsection (a), by striking When the sentence is to be implemented and all that follows through such law and inserting the following: A sentence of death for any offense against the United States shall be implemented pursuant to regulations promulgated by the Attorney General; and 
(2)in subsection (c)— 
(A)by striking the first sentence; and 
(B)by adding at the end the following: The government shall not be limited in its opportunities to seek rehearing, based on changed circumstances, of a finding of mental incapacity under this subsection.. 
(b)Section 3595Section 3595 of title 18, United States Code, is amended by striking 3593(d) and inserting 3593(e).  
(c)Section 3597Section 3597 of title 18, United States Code, is amended— 
(1)in the heading, by striking State; 
(2)in subsection (a), by striking A United States marshal and all that follows through Attorney General and inserting the following: An official charged with supervising the implementation of a sentence of death shall use appropriate Federal or State facilities for such purpose; and 
(3)by adding at the end the following new subsection: 
 
(c)ConfidentialityNotwithstanding any other law, the identity of any employee of the United States Department of Justice, the Federal Bureau of Prisons, the United States Marshals Service, or any State department of corrections, or of any person providing services relating to an execution under contract or victim or victim’s survivor, who participates in or witnesses the administration of an execution pursuant to this section shall not be publicly disclosed, absent the consent of any such individual.. 
(d)Conforming amendmentThe table of sections at the beginning of chapter 228 of title 18, United States Code, is amended by striking the item relating to section 3597 and inserting the following: 
 
 
3597. Use of facilities.. 
7.Amendment relating to section 3005 of title 18 
(a)In GeneralSection 3005 of title 18, United States Code, is amended to read as follows: 
 
3005.Counsel and voir dire in capital cases 
(a) In any case in which the Government files a notice of intent to seek a sentence of death, the court shall promptly, upon the defendant’s request, assign a second counsel for the defendant in addition to any previously assigned counsel. At least one assigned counsel shall be learned in the law applicable to capital cases. Both counsel shall have free access to the accused at all reasonable hours. In assigning counsel under this section, the court shall consider the recommendation of the Federal Public Defender organization, or, if no such organization exists in the district, of the Administrative Office of the United States Courts. 
(b)In any case in which the government files a notice of intent to seek the death penalty, the court shall, at the outset of any trial, permit voir dire of the venire concerning personal scruples with regard to the death penalty. The trial court shall allow strikes for cause as to any member of the venire whose personal views would prevent or substantially impair the performance of a juror’s sworn duties under the court’s instructions in a death penalty case. .  
(b)Conforming amendmentThe table of sections at the beginning of chapter 201 of title 18, United States Code is amended by striking the item relating to section 3005 and inserting the following: 
 
 
3005. Counsel and voir dire in capital cases.. 
8.Additional procedural modifications 
(a)Modification of mitigating factorsSection 3592(a)(4) of title 18, United States Code, is amended— 
(1)by striking Another and inserting The Government could have, but has not, sought the death penalty against another; and 
(2)by striking , will not be punished by death. 
(b)Modification of aggravating factors for offenses resulting in deathSection 3592(c) of title 18, United States Code, is amended in paragraph (1), by inserting section 2339D (terrorist offenses resulting in death), after destruction),. 
(c)Juries of less than 12 membersSubsection (c), as redesignated by section 4(6) of this Act, of section 3593 of title 18, United States Code, is amended by striking unless and all that follows through the end of the subsection and inserting unless the court finds good cause, or the parties stipulate, with the approval of the court, a lesser number.. 
(d)Peremptory challengesRule 24(c) of the Federal Rules of Criminal Procedure is amended— 
(1)in paragraph (1), by striking 6 and inserting 9; and 
(2)in paragraph (4), by adding at the end the following: 
 
(D)Seven, Eight or Nine AlternatesFour additional peremptory challenges are permitted when seven, eight, or nine alternates are impaneled.. 
 
